                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 1 of 14


                                                           1 Michael Rapkine (#222811)
                                                              mrapkine@afrct.com
                                                           2 D. Dennis La (#237927)
                                                              dla@afrct.com
                                                           3 ANGLIN, FLEWELLING, RASMUSSEN,
                                                              CAMPBELL & TRYTTEN LLP
                                                           4 301 North Lake Avenue, Suite 1100
                                                             Pasadena, California 91101-4158
                                                           5 Tel: (626) 535-1900 | Fax: (626) 577-7764

                                                           6 Attorneys for Defendant
                                                             WELLS FARGO BANK, N.A., successor by merger
                                                           7 with Wells Fargo Bank Southwest, N.A., f/k/a
                                                             Wachovia Mortgage, FSB and World Savings Bank,
                                                           8 FSB (erroneously sued as “Wells Fargo Home
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                             Mortgage”) (“Wells Fargo”)
                                                           9

                                                          10                                      UNITED STATES DISTRICT COURT
                                                          11                                     EASTERN DISTRICT OF CALIFORNIA
                                                          12

                                                          13 Suzanne Brown,                                       CASE NO.: 2:19-CV-00260-MCE-KJN
                                                          14                             Plaintiff,               [The Hon. Kendall J. Newman]
                                                          15                 v.                                   REPLY IN SUPPORT OF DEFENDANT
                                                                                                                  WELLS FARGO’S MOTION TO DISMISS
                                                          16 Wells Fargo Home Mortgage, Does 1 – 100,             THE COMPLAINT
                                                             inclusive,
                                                          17
                                                                                Defendants.                       [Hearing Date Vacated By The Court]
                                                          18

                                                          19
                                                          20

                                                          21

                                                          22                 Defendant WELLS FARGO BANK, N.A., successor by merger with Wells Fargo Bank
                                                          23 Southwest, N.A., formerly known as Wachovia Mortgage, FSB and World Savings Bank, FSB,

                                                          24 erroneously sued as “Wells Fargo Home Mortgage” (hereinafter, “Wells Fargo”) submits this reply

                                                          25 brief in support of the pending motion to dismiss each claim in the complaint. (Doc. 4.)

                                                          26

                                                          27

                                                          28

                                                                                                                               CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                        1                 REPLY ISO MOTION TO DISMISS
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 2 of 14


                                                          1                                                               TABLE OF CONTENTS
                                                          2                                                                                                                                                      Page

                                                          3 1.               INTRODUCTION .................................................................................................................... 1

                                                          4 2.               PLAINTIFF APPEARS TO CONCEDE THE INFIRMITY OF MANY OF HER
                                                                             CLAIMS ................................................................................................................................... 1
                                                          5
                                                                3.           AS WITH THE REST OF THE COMPLAINT, THE FRAUD AND
                                                          6                  CONCEALMENT CLAIMS ARE RIDDLED WITH INCURABLE DEFECTS .................. 3

                                                          7 4.               PLAINTIFF FAILS TO PROVIDE ANY AUTHORITY OR ANALYSIS THAT
                                                                             WOULD SALVAGE THE IMPLIED COVENANT CLAIM ................................................ 5
                                                          8
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                                5.           THE UCL CLAIM IS CONCLUSORY AND MERITLESS .................................................. 5
                                                          9
                                                                6.           LACK OF TENDER IS A DEATH KNELL TO THE QUIET TITLE CLAIM ..................... 7
                                                          10
                                                                7.           CONCLUSION ........................................................................................................................ 8
                                                          11

                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                                                     CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                                   i                                       TABLE OF CONTENTS
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 3 of 14


                                                           1
                                                                                                                 TABLE OF AUTHORITIES
                                                           2
                                                                                                                                                                                                  Page(s)
                                                           3
                                                                FEDERAL CASES
                                                           4
                                                                Anaya v. Advisors Lending Group,
                                                           5       2009 U.S. Dist. LEXIS 68373 (E.D. Cal. Aug. 5, 2009) ...................................................................8
                                                           6 Astiana v. Hain Celestial Group, Inc.,
                                                                 783 F.3d 753 (9th Cir. 2015) ..............................................................................................................2
                                                           7

                                                           8 Berkeley v. Wells Fargo Bank,
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                                2015 U.S. Dist. LEXIS 141947 (N.D. Cal. Oct. 19, 2015) ................................................................5
                                                           9
                                                             Comet Theater Enterprises, Inc. v. Cartwright,
                                                          10    195 F.2d 80 (9th Cir. 1952) ................................................................................................................2

                                                          11 Cornejo v. Ocwen Loan Servicing, LLC,
                                                                151 F. Supp. 3d 1102 (E.D. Cal. Dec. 21, 2015) ...............................................................................2
                                                          12
                                                             DeLeon v. Wells Fargo Bank, N.A.,
                                                          13
                                                                2011 U.S. Dist. LEXIS 8296 (N.D. Cal. Jan. 28, 2011) ....................................................................6
                                                          14
                                                             Glen Holly Entertainment, Inc. v. Tektronix, Inc.,
                                                          15    100 F. Supp. 2d 1086 (C.D. Cal. Sept. 15, 1999)...............................................................................4

                                                          16 Greene v. Wells Fargo Bank, N.A.,
                                                                2015 U.S. Dist. LEXIS 168932 (N.D. Cal. Nov. 30, 2015) ...............................................................6
                                                          17
                                                             Hall v. Mortg. Inv’rs Grp.,
                                                          18    2011 U.S. Dist. LEXIS 105999 (E.D. Cal. Sep. 16, 2011) ................................................................1
                                                          19
                                                             Lou v. JPMorgan Chase Bank, N.A.,
                                                          20    2018 U.S. Dist. LEXIS 31871 (N.D. Cal. Feb. 26, 2018) ..................................................................1

                                                          21 Madenlian v. Flax USA Inc.,
                                                                2014 U.S. Dist. LEXIS 181473 (C.D. Cal. Mar. 31, 2014) ...............................................................4
                                                          22
                                                             Ortiz v. Wells Fargo Bank, N.A.,
                                                          23    2011 U.S. Dist. LEXIS 58243 (N.D. Cal. May 27, 2011) .................................................................2
                                                          24
                                                             Pazagard v. Wells Fargo Bank, N.A.,
                                                          25    2011 U.S. Dist. LEXIS 94850 (C.D. Cal. Aug. 23, 2011) .................................................................2

                                                          26 Qureshi v. Countrywide Home Loans, Inc.,
                                                                2010 U.S. Dist. LEXIS 21843 (N.D. Cal. Mar. 10, 2010) .................................................................6
                                                          27
                                                             Rockridge Trust v. Wells Fargo, N.A.,
                                                          28    2014 U.S. Dist. LEXIS 22234 (N.D. Cal. Feb. 19, 2014) ..................................................................2
                                                                                                                                                          CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                           ii                               TABLE OF AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 4 of 14


                                                           1 Rubio v. Capital One Bank,
                                                                 613 F.3d 1195 (9th Cir. 2010) ............................................................................................................6
                                                           2
                                                             Slipak v. Bank of Am., N.A.,
                                                           3     2011 U.S. Dist. LEXIS 131079 (E.D. Cal. Nov. 10, 2011) ...............................................................5
                                                           4
                                                             Tamburri v. Suntrust Mortg., Inc.,
                                                           5    2013 U.S. Dist. LEXIS 121220 (N.D. Cal. Aug. 26, 2013) ...............................................................6

                                                           6 Williams v. Wells Fargo Bank, N.A.,
                                                                2014 U.S. Dist. LEXIS 17215 (C.D. Cal. Jan 27, 2014) ....................................................................2
                                                           7
                                                             STATE CASES
                                                           8
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                             Aguilar v. Bocci,
                                                           9    39 Cal. App. 3d 475 (1974) ................................................................................................................7
                                                          10
                                                             Cadlo v. Owens-Illinois, Inc.,
                                                          11    125 Cal. App. 4th 513 (2004) .............................................................................................................4

                                                          12 Conrad v. Bank of America,
                                                                45 Cal. App. 4th 133 (1996) ...............................................................................................................4
                                                          13
                                                             Gaffney v. Downey Sav. & Loan Ass’n,
                                                          14    200 Cal. App. 3d 1154 (1988) ............................................................................................................8
                                                          15
                                                             Gavina v. Smith,
                                                          16    25 Cal. 2d 501 (1944) .........................................................................................................................7

                                                          17 Karlsen v. American Sav. & Loan Ass’n,
                                                                15 Cal. App. 3d 112 (1971) ................................................................................................................7
                                                          18
                                                             Korea Supply Co. v. Lockheed Martin Corp.,
                                                          19    29 Cal. 4th 1134 (2003)......................................................................................................................6
                                                          20 Nguyen v. Calhoun,

                                                          21    105 Cal. App. 4th 428 (2003) .............................................................................................................8

                                                          22 Racine & Laramie, Ltd. v. Dept. of Parks & Rec.,
                                                                11 Cal. App. 4th 1026 (1992) .............................................................................................................5
                                                          23
                                                             Rubin v. Green,
                                                          24    4 Cal. 4th 1187 (1993)........................................................................................................................4
                                                          25 Shell Oil Co. v. Richter,
                                                                52 Cal. App. 2d 164 (1942) ................................................................................................................2
                                                          26

                                                          27 Shimpones v. Stickney,
                                                                219 Cal. 637 (1934) ............................................................................................................................7
                                                          28
                                                                                                                                                             CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                            iii                                TABLE OF AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 5 of 14


                                                           1 Sipe v. McKenna,
                                                                88 Cal. App. 2d 1001 (1948) ..............................................................................................................7
                                                           2
                                                             Wilhelm v. Pray, Price, Williams & Russell,
                                                           3    186 Cal. App. 3d 1324 (1986) ............................................................................................................4
                                                           4
                                                             Wolf v. Walt Disney Pictures & Television,
                                                           5    162 Cal. App. 4th 1107 (2008) ...........................................................................................................5

                                                           6 STATE STATUTES

                                                           7 Cal. Civ. Code § 47(b) .............................................................................................................................4

                                                           8 Cal. Civ. Code § 2923.7 .......................................................................................................................1, 2
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           9 RULES

                                                          10 Fed. R. Civ. P. 9(b)...............................................................................................................................4, 6

                                                          11

                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                                               CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                              iv                                 TABLE OF AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 6 of 14



                                                           1                                                1.   INTRODUCTION

                                                           2                 This action arises from a $492,000 secured loan that plaintiff obtained from Wells Fargo’s

                                                           3 predecessor-in-interest in 2007. Despite receiving a loan modification in 2009, plaintiff ceased

                                                           4 making her mortgage payments in mid-2014. In response, Wells Fargo commenced a foreclosure in

                                                           5 2017. (RJN, Exh. G [Doc. 4-3].) In 2018, plaintiff conveyed a fractional interest in the property to

                                                           6 non-borrower Sierra Muniz, and three bankruptcies were subsequently filed in an attempt to stave off

                                                           7 foreclosure proceedings. (RJN, Exhs. J, K, N & O.)
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                 On October 11, 2018, Wells Fargo obtained an order granting its motion for in rem relief from

                                                           9 the automatic stay. (RJN, Exhs. K-M.) A trustee’s sale was finally held on January 3, 2019, with the

                                                          10 subject property being acquired by a third party purchaser. (RJN, Exh. I.)

                                                          11                 This lawsuit now follows, with plaintiff asserting a slew of claims arising from Wells Fargo’s

                                                          12 purported misconduct in “fraudulently” obtaining in rem relief. In response to the pending motion to

                                                          13 dismiss (Doc. 4), plaintiff’s opposition fails to provide meaningful authority or analysis that would

                                                          14 salvage any claim. For the reasons briefed in the motion and expounded on below, Wells Fargo

                                                          15 respectfully submits that each claim in the amended complaint should be dismissed with prejudice.

                                                          16     2.       PLAINTIFF APPEARS TO CONCEDE THE INFIRMITY OF MANY OF HER CLAIMS

                                                          17                 Wells Fargo’s pending motion attacks the sufficiency of all nine claims in the complaint on

                                                          18 numerous grounds. In response, the opposition only addresses plaintiff’s claims for fraud,

                                                          19 concealment, breach of the implied covenant, unfair business practices and quiet title. (Doc. 6.) By

                                                          20 failing to address the bank’s defenses as to the remaining claims, plaintiff essentially abandons those

                                                          21 claims. See e.g., Lou v. JPMorgan Chase Bank, N.A., 2018 U.S. Dist. LEXIS 31871, *6 (N.D. Cal.

                                                          22 Feb. 26, 2018) (“Courts have found that a failure to oppose an argument serves as a concession.”);

                                                          23 Hall v. Mortg. Inv’rs Grp., 2011 U.S. Dist. LEXIS 105999, *15-16 (E.D. Cal. Sep. 16, 2011)

                                                          24 (plaintiff’s failure to oppose motion to dismiss based on statute of limitations defense “serves as a

                                                          25 concession that his claim is time-barred.”).

                                                          26                 Equally important, plaintiff is incapable of amending the complaint to salvage the claims she

                                                          27 failed to address in her opposition. Within the first claim, plaintiff alleges in conclusory fashion that

                                                          28 Wells Fargo violated Civil Code § 2923.7 by failing to provide her with a legitimate “single point of
                                                                                                                                        CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                               1                MEMO OF POINTS AND AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 7 of 14



                                                           1 contact.” (Comp. ¶¶ 11-12.) As outlined in the pending motion to dismiss, this claim suffers from

                                                           2 several fatal flaws. Among other things, plaintiff cannot articulate a “material” statutory violation; in

                                                           3 other words, a situation in which the loan servicer’s misconduct “affected [the] plaintiff's loan

                                                           4 obligations or the modification [review] process.” Cornejo v. Ocwen Loan Servicing, LLC, 151 F.

                                                           5 Supp. 3d 1102, 1113 (E.D. Cal. Dec. 21, 2015); see also, Rockridge Trust v. Wells Fargo, N.A., 2014

                                                           6 U.S. Dist. LEXIS 22234, *78-79 (N.D. Cal. Feb. 19, 2014) (“In order to properly allege a claim under

                                                           7 [Civil Code] section 2923.7, a plaintiff must allege that a violation of the provision was the cause of
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 actual economic damages.”). In the present case, there is not the slightest indication that plaintiff

                                                           9 should have qualified for another loan modification or foreclosure prevention alternative.

                                                          10                 Moving to the fifth claim, an unjust enrichment theory is simply a request for restitution rather
                                                                                                                                                             th
                                                          11 than an independent cause of action. Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9 Cir.

                                                          12 2015); see also, Ortiz v. Wells Fargo Bank, N.A., 2011 U.S. Dist. LEXIS 58243, *15-16 (N.D. Cal.

                                                          13 May 27, 2011) (“California law does not recognize a separate claim for ‘unjust enrichment.’”).

                                                          14 Moreover, there is no equitable reason for invoking restitution when the plaintiff received the

                                                          15 exchange they expected. Comet Theater Enterprises, Inc. v. Cartwright, 195 F.2d 80, 83 (9th Cir.

                                                          16 1952). Here, plaintiff received “the benefit of the bargain” when obtaining loan proceeds in 2007.

                                                          17 Plaintiff also received a modification and lived “rent free” in the property for many years (July 2014

                                                          18 through January 2019), so any argument concerning unjust enrichment defies logic.

                                                          19                 The “claim” for injunctive relief fares no better. As with unjust enrichment, injunctive relief is

                                                          20 a remedy rather than a distinct cause of action. Shell Oil Co. v. Richter, 52 Cal. App. 2d 164, 168

                                                          21 (1942). Not to mention that the property was acquired by MTGLQ Investors, LP at the trustee’s sale

                                                          22 in January 2019, so there is no activity of Wells Fargo to enjoin at this point. (RJN, Exh. I [Trustee’s

                                                          23 Deed Upon Sale].)

                                                          24                 Finally, an accounting claim fails due to the absence of a fiduciary duty or some other type of

                                                          25 “special relationship” between the parties. Williams v. Wells Fargo Bank, N.A., 2014 U.S. Dist.

                                                          26 LEXIS 17215, *27-28 (C.D. Cal. Jan 27, 2014). Also, a plaintiff may only assert an accounting claim

                                                          27 if she is owed a definite sum of money. Pazagard v. Wells Fargo Bank, N.A., 2011 U.S. Dist. LEXIS

                                                          28 94850, *15 (C.D. Cal. Aug. 23, 2011) (“[B]ecause it is Plaintiffs who still owe money to Defendant,
                                                                                                                                         CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                2                MEMO OF POINTS AND AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 8 of 14



                                                           1 and not the other way around, Plaintiffs cannot properly bring a claim for an accounting.”). Here,

                                                           2 plaintiff borrowed $492,000 and this sum grew due to the loan default and lengthy delinquency. (RJN,

                                                           3 Exhs. A, G & H.) At the time of the trustee’s sale, plaintiff’s secured debt to Wells Fargo stood at

                                                           4 $680,170.34. (RJN, Exh. I at p.1.) In other words, there cannot be any reasoned contention that Wells

                                                           5 Fargo owes money to plaintiff.

                                                           6                 Accordingly, the above claims should be dismissed with prejudice, due to the reasons

                                                           7 articulated by Wells Fargo and plaintiff’s failure to oppose these defenses.
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                             3.   AS WITH THE REST OF THE COMPLAINT, THE FRAUD AND

                                                           9                         CONCEALMENT CLAIMS ARE RIDDLED WITH INCURABLE DEFECTS

                                                          10                 Within the second claim, plaintiff alleges that Wells Fargo engaged in fraud by filing its

                                                          11 motion for relief from the automatic stay on September 21, 2018, and “fail[ing] to submit that the case

                                                          12 against which they were filing, Bankruptcy Case No. 18-41993, had been dismissed by the court nine

                                                          13 days earlier.” (Comp. ¶ 18.) Plaintiff argues that Wells Fargo prevailed on its motion by

                                                          14 misrepresenting to the bankruptcy court that the bankruptcy was still pending. (Comp. ¶ 20.)

                                                          15                 Similarly, the third claim for concealment is predicated on the confusing theory that

                                                          16 “Defendant intended to deceive Plaintiff by concealing the filing after the Bankruptcy Case had been

                                                          17 dismissed.” (Comp. ¶ 24.) Both claims suffer from numerous shortcomings.

                                                          18                 As a preliminary matter, the bankruptcy in question (Bankr. Case No. 18-41993, filed by

                                                          19 Sierra Muniz) remained open until October 18, 2018, as reflected in the docket. (RJN, Exh. K.) Thus,

                                                          20 Wells Fargo’s motion for relief that was filed in September 2018 was properly heard on October 10,
                                                                  1
                                                          21 2018. (RJN, Exh. K at p.4.) The following day, the bankruptcy court granted Wells’ motion. Put

                                                          22 simply, there was no “misrepresentation” or “concealment” of any fact by Wells Fargo. Plaintiff

                                                          23 insists in her opposition that “[t]he U.S. Bankruptcy Court lacked jurisdiction to issue any order”
                                                                            2
                                                          24 (Opp. at 5:10); however, she cannot support this conclusion with authority.

                                                          25
                                                                1
                                                          26    It is also incredulous that the bankruptcy court would hear the bank’s motion if the Chapter 13 case
                                                             was terminated.
                                                          27 2
                                                                Plaintiff’s opposition does not contain line numbers in the left margin. To aid the Court, defense
                                                          28 counsel  has counted the lines from plaintiff’s opposition, and therefore this reply brief contains page
                                                             and line references to relevant statements within the opposition.
                                                                                                                                         CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                               3                 MEMO OF POINTS AND AUTHORITIES
                                                                        Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 9 of 14



                                                           1                 Furthermore, fraud allegations are subject to a higher pleading standard under Rule 9(b). Glen

                                                           2 Holly Entertainment, Inc. v. Tektronix, Inc., 100 F. Supp. 2d 1086, 1093-1094 (C.D. Cal. Sept. 15,

                                                           3 1999). Every element within a fraud claim must be alleged in full, factually and specifically. Wilhelm

                                                           4 v. Pray, Price, Williams & Russell, 186 Cal. App. 3d 1324, 1332 (1986).

                                                           5                 Here, the pleadings do not identify a single individual who made a misrepresentation or

                                                           6 concealed a fact. Nor does the complaint even indicate the job title of a Wells Fargo representative

                                                           7 complicit in the supposed fraud, or whether the representations were verbal or written. The barebones
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 nature of the complaint serves as a bar to the fraud-based claims.

                                                           9                 Plaintiff responds by arguing that the underlying loan contract and Wells Fargo’s actions

                                                          10 during the bankruptcy are sufficient to satisfy Rule 9(b)’s heightened pleading standard. (Opp. at 5:3-

                                                          11 21.) The opposition states that Wells Fargo’s attorneys made various misrepresentations, and

                                                          12 “[s]hould this case be heard in court, Plaintiff will produce the [bankruptcy] court transcript where the

                                                          13 misrepresentations and lies may be heard.” (Opp. at 5:20-21.)

                                                          14                 Putting aside the fact that there was no misrepresentation or concealment, any statement that

                                                          15 may have been made in connection with Wells Fargo’s actions to secure relief from stay would be

                                                          16 barred by the litigation privilege. “For well over a century, communications with ‘some relation’ to

                                                          17 judicial proceedings have been absolutely immune from tort liability by the privilege codified [in

                                                          18 Civil Code] section 47(b).” Rubin v. Green, 4 Cal. 4th 1187, 1193 (1993) (citations omitted).

                                                          19                 The complaint is also devoid of facts concerning scienter or plaintiff’s reasonable reliance.

                                                          20 Cadlo v. Owens-Illinois, Inc., 125 Cal. App. 4th 513, 519 (2004) (“[T]he mere assertion of ‘reliance’

                                                          21 is insufficient. The plaintiff must allege the specifics of his or her reliance on the misrepresentation to

                                                          22 show a bona fide claim of actual reliance.”) Even if Wells Fargo’s obtained relief from stay through

                                                          23 deceit or concealment, two more bankruptcies were filed by plaintiff and Ms. Muniz in an effort to

                                                          24 stave off a trustee’s sale. (RJN, Exhs. N & O.)

                                                          25                  Finally, a fraud claim requires actual damages. Conrad v. Bank of America, 45 Cal. App. 4th

                                                          26 133, 159 (1996). As detailed in the motion, the complaint does not articulate a causal nexus between

                                                          27 Wells Fargo’s purported misconduct and concrete damages sustained by plaintiff. Madenlian v. Flax

                                                          28 USA Inc., 2014 U.S. Dist. LEXIS 181473, *4 (C.D. Cal. Mar. 31, 2014) (“under Fed. R. Civ. P. 9(b), a
                                                                                                                                         CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                               4                 MEMO OF POINTS AND AUTHORITIES
                                                                       Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 10 of 14



                                                           1 plaintiff must plead each element of a fraud claim with particularity.”)

                                                           2                     4.      PLAINTIFF FAILS TO PROVIDE ANY AUTHORITY OR ANALYSIS

                                                           3                              THAT WOULD SALVAGE THE IMPLIED COVENANT CLAIM

                                                           4                 The implied covenant claim is likewise incapable of amendment. (Comp. ¶¶ 25-29.) Contrary

                                                           5 to the theory in the complaint, there is nothing in the loan contract that places any limitation on Wells

                                                           6 Fargo’s rights when filing a motion for relief in bankruptcy court. Racine & Laramie, Ltd. v. Dept. of

                                                           7 Parks & Rec., 11 Cal. App. 4th 1026, 1034 (1992) (the implied covenant is limited to assuring
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 compliance with the express terms of a contract, and it cannot be extended to create obligations not

                                                           9 contemplated by the contract).

                                                          10                 Plaintiff’s opposition reiterates that Wells Fargo “breached [its] duty of good faith by

                                                          11 fraudulently filing the in rem motion[]” (Opp. at 7:10-11), yet plaintiff cannot point to any provision

                                                          12 in the loan contract that was violated by her former lender. Indeed, an implied provision that Wells

                                                          13 Fargo could not avail itself of various methods to enforce its security interest would directly

                                                          14 undermine the express terms of the trust deed. Wolf v. Walt Disney Pictures & Television, 162 Cal.

                                                          15 App. 4th 1107, 1120 (2008) (the implied covenant “is read into contracts in order to protect the

                                                          16 express covenants or promises of the contract, not to protect some general public policy interest not

                                                          17 directly tied to the contract’s purpose.”)

                                                          18                 It should be added that plaintiff’s failure to perform under the loan contract is a bar to her

                                                          19 implied covenant claim. Berkeley v. Wells Fargo Bank, 2015 U.S. Dist. LEXIS 141947, *13 (N.D.

                                                          20 Cal. Oct. 19, 2015) (“The first two causes of action – breach of the covenant of good faith and fair

                                                          21 dealing and breach of contract – both require that Plaintiff plead her own performance under the

                                                          22 contract.”). Because plaintiff ceased making mortgage payments in 2014, she cannot maintain a

                                                          23 contract-based claim against Wells Fargo.

                                                          24                              5.   THE UCL CLAIM IS CONCLUSORY AND MERITLESS

                                                          25                 The UCL claim is entirely derivative in nature, incorporating plaintiff’s previous allegations

                                                          26 by reference. (Comp. ¶¶ 33-36.) Because the UCL claim rests on prior claims that are defective, it

                                                          27 falls by the wayside. Slipak v. Bank of Am., N.A., 2011 U.S. Dist. LEXIS 131079, *11-12 (E.D. Cal.

                                                          28 Nov. 10, 2011) (dismissing cause of action under the UCL because it was “premised upon the same
                                                                                                                                          CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                5                 MEMO OF POINTS AND AUTHORITIES
                                                                       Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 11 of 14



                                                           1 acts alleged in the other claims in his complaint, all of which fail to state a claim.”)

                                                           2                 In addition, a UCL claim must be pled with particularity. Korea Supply Co. v. Lockheed

                                                           3 Martin Corp., 29 Cal. 4th 1134, 1143 (2003); see also, Qureshi v. Countrywide Home Loans, Inc.,

                                                           4 2010 U.S. Dist. LEXIS 21843, *20 (N.D. Cal. Mar. 10, 2010) (UCL claims are subject to the

                                                           5 heightened pleading requirements of Rule 9(b)). Again, not only does plaintiff fail to cogently

                                                           6 articulate a misrepresentation; any statement that may have been made during the bankruptcy is

                                                           7 protected by the litigation privilege.
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                 The plaintiff also lacks UCL standing because she has not lost money or property as a result of

                                                           9 the purportedly unfair business practices. Rubio v. Capital One Bank, 613 F.3d 1195, 1203–1204 (9th

                                                          10 Cir. 2010) (there must be a “causal connection” between the unfair practice and plaintiffs’ injury in

                                                          11 fact). Wells Fargo’s motion explains that in the context of foreclosure-related matters, “a plaintiff

                                                          12 cannot allege the threshold standing requirement of causation when the plaintiff was already in default

                                                          13 before the alleged misconduct was committed.” Greene v. Wells Fargo Bank, N.A., 2015 U.S. Dist.

                                                          14 LEXIS 168932, *6-7 (N.D. Cal. Nov. 30, 2015); see also, Tamburri v. Suntrust Mortg., Inc., 2013

                                                          15 U.S. Dist. LEXIS 121220, *27 (N.D. Cal. Aug. 26, 2013) (“Plaintiff cannot assert that her alleged

                                                          16 economic injury was ‘caused by’ Defendants’ acts, because the asserted wrongful actions occurred

                                                          17 after Plaintiff’s default on her loan.”); DeLeon v. Wells Fargo Bank, N.A., 2011 U.S. Dist. LEXIS

                                                          18 8296, *21 (N.D. Cal. Jan. 28, 2011) (same).

                                                          19                 The facts here compel the same result. Plaintiff defaulted on the loan in 2014 due to her

                                                          20 financial struggles. The loan was well over four years in arrears at the time of the alleged unfair

                                                          21 business practice – Wells Fargo’s supposed act of filing an improper bankruptcy motion in September

                                                          22 2018. Given this reality, the causal nexus between the bank’s purported misconduct and harm

                                                          23 sustained by plaintiff is far too attenuated. Plaintiff lost the property due to her continued inability to

                                                          24 make loan payments, not because Wells Fargo obtained an in rem order through an alleged

                                                          25 manipulation of the Bankruptcy Code.

                                                          26                 Rather than addressing the above defenses, the opposition simply recites blackletter law on the

                                                          27 elements of a UCL claim. (Opp. at 7:14 – 8:20.) Plaintiff adds in conclusory fashion that a viable

                                                          28 claim exists because Wells Fargo “committed fraud and concealment” and filed a bankruptcy motion
                                                                                                                                        CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                               6                MEMO OF POINTS AND AUTHORITIES
                                                                       Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 12 of 14



                                                           1 that contained mistruths. (Opp. at 8:21-24.) As detailed in the pending motion and this reply brief,

                                                           2 plaintiff’s legal conclusions are misplaced and woefully insufficient to support a claim.

                                                           3                 6.          LACK OF TENDER IS A DEATH KNELL TO THE QUIET TITLE CLAIM

                                                           4                 The basis for the quiet title claim is plaintiff’s contention that: “Defendants had no right to title

                                                           5 or interest in the Property and no right to entertain any rights of ownership including the right to

                                                           6 foreclosure, offering the Property for sale at a trustee’s sale.” (Comp. ¶ 39.) As addressed in the

                                                           7 motion to dismiss, this equitable claim is incapable of amendment.
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                 As a preliminary matter, plaintiff acknowledges within her opposition that Wells Fargo

                                                           9 possessed a rightful beneficial interest under the subject deed of trust, as successor-in-interest to

                                                          10 plaintiff’s original lender, World Savings Bank, FSB. (Opp. at 9:8-9: “[Plaintiff] does not dispute

                                                          11 defendant’s succession in its role as the lender.”). Plaintiff goes on to clarify that her request for a

                                                          12 quiet title determination shall serve “as a remedy to the fraudulent and malicious actions of [Wells

                                                          13 Fargo] as described in [the] complaint.” (Opp. at 9:7-8.) Once again, plaintiff’s theory concerning

                                                          14 bank misconduct during Ms. Muniz’s bankruptcy is entirely without merit.

                                                          15                 Equally important, “[i]t is settled in California that a mortgagor cannot quiet his title against

                                                          16 the mortgagee without paying the debt secured.” Shimpones v. Stickney, 219 Cal. 637, 649 (1934); see

                                                          17 also, Aguilar v. Bocci, 39 Cal. App. 3d 475, 477 (1974) (trustor is unable to quiet title “without

                                                          18 discharging his debt”); Sipe v. McKenna, 88 Cal. App. 2d 1001, 1006 (1948) (same); Gavina v. Smith,

                                                          19 25 Cal. 2d 501, 505–506 (1944) (same). The reasoning is that allowing a borrower to obtain property

                                                          20 without a full tender “would give them an inequitable windfall, allowing them to evade their lawful

                                                          21 debt.” Karlsen v. American Sav. & Loan Ass’n, 15 Cal. App. 3d 112, 121 (1971).

                                                          22 / / /

                                                          23 / / /

                                                          24 / / /

                                                          25 / / /

                                                          26 / / /

                                                          27 / / /

                                                          28 / / /
                                                                                                                                           CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                 7                 MEMO OF POINTS AND AUTHORITIES
                                                                       Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 13 of 14



                                                           1                Here, the secured debt owed to Wells Fargo was $680,170.34 at the time of the trustee’s sale.

                                                           2 (RJN, Exh. I at p.1.) Given plaintiff’s failure to make mortgage payments during the 54-month period

                                                           3 leading up to the sale, an inability to tender even a portion of the debt in question is manifest. Anaya v.

                                                           4 Advisors Lending Group, 2009 U.S. Dist. LEXIS 68373, *27 (E.D. Cal. Aug. 5, 2009) (a failure to
                                                                                                                                          3
                                                           5 make monthly payments reflects an inability to tender the total amount owed).

                                                           6             On this basis alone, the quiet title claim should be dismissed with prejudice.

                                                           7                                                  7.   CONCLUSION
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                 For the reasons detailed in the motion to dismiss and discussed in this reply brief, Wells Fargo

                                                           9 submits that the claims in the operative “amended complaint” are incapable of amendment.

                                                          10

                                                          11                                                        Respectfully submitted,

                                                          12 Dated: April 18, 2019                                  ANGLIN, FLEWELLING, RASMUSSEN,
                                                                                                                      CAMPBELL & TRYTTEN LLP
                                                          13

                                                          14                                                        By:   /s/ Michael Rapkine
                                                                                                                        Michael Rapkine
                                                          15                                                        Attorneys for Defendant
                                                                                                                    WELLS FARGO BANK, N.A.
                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25    3
                                                                  It should be added that averments of a “willingness or ability” to tender a sum of money will not
                                                          26 support a claim to challenge the foreclosure process. No legitimate tender exists unless funds are
                                                             actually placed in the hands of the trustee or beneficiary. Gaffney v. Downey Sav. & Loan Ass’n, 200
                                                          27 Cal. App. 3d 1154, 1167 (1988). “The rules which govern tenders are strict and are strictly applied...”

                                                          28 Nguyen v. Calhoun, 105 Cal. App. 4th 428, 439 (2003).
                                                                                                                                        CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                               8                MEMO OF POINTS AND AUTHORITIES
                                                                       Case 2:19-cv-00260-MCE-KJN Document 7 Filed 04/18/19 Page 14 of 14


                                                                                                                CERTIFICATE OF SERVICE
                                                           1
                                                                   I, the undersigned, declare that I am over the age of 18 and am not a party to this action. I am
                                                           2
                                                             employed in the City of Pasadena, California; my business address is Anglin, Flewelling, Rasmussen,
                                                           3 Campbell & Trytten LLP, 301 North Lake Avenue, Suite 1100, Pasadena, California 91101-4158.

                                                           4                 On the date below, I served a copy of the foregoing document entitled:

                                                           5                                 REPLY IN SUPPORT OF DEFENDANT WELLS FARGO’S
                                                                                                   MOTION TO DISMISS THE COMPLAINT
                                                           6
                                                                on the interested parties in said case as follows:
                                                           7
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                     Served By Means Other than Electronically Via the Court’s CM/ECF System:

                                                           9                                                          Plaintiff, Pro Se

                                                          10                                                           Suzanne Brown
                                                                                                                    4608 Meldon Avenue
                                                          11                                                      Oakland, California 94619
                                                          12                                                         Tel: (510) 827-7820
                                                                                                                    Fax: (510) 373-2174
                                                          13
                                                                          BY MAIL: I am readily familiar with the firm’s practice of collection and processing
                                                          14               correspondence by mailing. Under that same practice it would be deposited with U.S.
                                                                           Postal Service on that same day with postage fully prepaid at Pasadena, California in the
                                                          15
                                                                           ordinary course of business. I am aware that on motion of the party served, service is
                                                          16               presumed invalid if postal cancellation date or postage meter date is more than one day
                                                                           after date of deposit for mailing in affidavit.
                                                          17

                                                          18         I declare under penalty of perjury under the laws of the United States of America that the
                                                             foregoing is true and correct. I declare that I am employed in the office of a member of the Bar of this
                                                          19
                                                             Court, at whose direction the service was made. This declaration is executed in Pasadena, California
                                                          20 on April 18, 2019.

                                                          21                               Kimberly Wooten                                  /s/ Kimberly Wooten
                                                          22                             (Type or Print Name)                             (Signature of Declarant)

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                           CASE NO.: 2:19-CV-00260-MCE-KJN
                                                               94000/FR1414/02288477-3                                     1                         CERTIFICATE OF SERVICE
